DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  A broad range or limitation followed by linking terms (e.g., preferably, maybe, for instance, especially) and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  Appropriate correction is required.
 Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites “the estimated positive inclination angle of the vanes is between 0 and 45 degrees, preferably between 0 and 20 degrees” however it is unclear what is intended to be zero degrees, ie is zero degrees fully closed or fully opened vanes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-8,14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 4471616 to Boudy in view of FR 2915237 to Laurent.
As to claim 1, Boudy discloses A method of controlling transient behavior of an internal combustion engine being provided with a turbocharger and a variable inlet guide vanes assembly arranged upstream from a compressor of the turbocharger, the method comprising: determining a current operational condition indicative of transient behavior (reacceleration, Col 5, Line 32-63), and, if said transient behavior requires compressor acceleration (reacceleration with compressor being brought up to running speed Fig 2 as shown by compression 
Boudy does not expressly disclose by determining a most suitable compressor map to improve the transient behavior, said compressor map being associated with a specific inclination angle of the variable inlet guide vane assembly, said inclination angle being either positive, generating a pre-whirl in the same direction as the compressor, or negative, generating a pre-whirl in the opposite direction, and controlling the position of the variable inlet guide vanes assembly based on the desired operational condition of the compressor by changing the inclination angle of the vanes such that the selected compressor map is applied.
Laurent discloses determining a most suitable compressor map to improve the transient behavior, said compressor map being associated with a specific inclination angle of the variable inlet guide vane assembly, said inclination angle being either positive, generating a pre-whirl in the same direction as the compressor, or negative, generating a pre-whirl in the opposite direction, and controlling the position of the variable inlet guide vanes assembly based on the desired operational condition of the compressor by changing the inclination angle of the vanes such that the selected compressor map is applied (Lines 110-150;271-314; Fig 3,4).
Boudy to include automating the compressor vane actuation to include determining a most suitable compressor map to improve the transient behavior, said compressor map being associated with a specific inclination angle of the variable inlet guide vane assembly, said inclination angle being either positive, generating a pre-whirl in the same direction as the compressor, or negative, generating a pre-whirl in the opposite direction, and controlling the position of the variable inlet guide vanes assembly based on the desired operational condition of the compressor by changing the inclination angle of the vanes such that the selected compressor map is applied using the teachings of Laurent to effectively choose the speed and efficiency of the compressor (Lines 68-72) so that overall speed and precision of regulation of compressor characteristics may be increased (Line 133-134) and reduce needs for overall sensors (Lines 101-104) and to maintain the compressor between overspeed and underspeed regions.
As to claim 2, Boudy discloses determining the current operational condition indicative of transient behavior is performed by detecting a change from low load to high load (Boudy: Col 5, Line 32-35 reacceleration)(Laurent: Line 133-134).
As to claim 3, Boudy discloses the desired operational condition of the compressor corresponds to higher compressor speed (reacceleration with compressor being brought up to running speed Fig 2 as shown by compression ratio).
claim 4, Boudy discloses the desired operational condition of the compressor corresponds to increased compressor efficiency (Boudy :Col 3, Line 1-10)( Laurent:141-150).
As to claim 5, Boudy discloses controlling the position of the variable inlet guide vanes assembly is performed by determining an estimated positive inclination angle of the vanes of the variable inlet guide vanes assembly (Laurent: Lines 110-150;271-314; Fig 3,4), and changing the inclination of the vanes to the determined positive inclination angle (Boudy: Col 5, Line 32-63 Fig 2).
As to claim 6, Boudy discloses the estimated positive inclination angle of the vanes is between 0 and 45 degrees, preferably between 0 and 20 degrees (current interpretation is 0 degrees is fully open Boudy discloses proceeding to a fully open angle during reacceleration Col 5, Line 40-50).
As to claim 7, Boudy discloses determining a desired operational condition of the compressor and controlling the position of the variable inlet guide vanes assembly are repeated (regulation loop Laurent: Lines 85-91).
As to claim 8, Boudy discloses determining a desired operational condition of the compressor corresponding to higher compressor speed, and controlling the position of the variable inlet guide vanes assembly based on the desired operational condition of the compressor, is followed by determining a desired operational condition of the compressor corresponding to higher compressor efficiency, and controlling the position of the variable inlet guide vanes assembly based on the desired operational condition of the compressor 
As to claim 14, Boudy discloses the steps are performed by a computer program comprising program code means and wherein said computer program is run on a computer (Laurent: Line 24-26).
As to claim 15, Boudy discloses the computer program is carried on a computer readable medium (Laurent: Line 24-26).
As to claim 16, Boudy discloses A vehicle system comprising an internal combustion engine, a turbocharger, a variable inlet guide vanes assembly arranged upstream from a compressor of the turbocharger, and a control unit being connected to the variable inlet guide vanes assembly and configured to: determine a current operational condition indicative of transient behavior and, if said transient behavior requires compressor acceleration. determine a desired operational condition of the compressor by determining a most suitable compressor map to improve the transient behavior, said compressor map being associated with a specific inclination angle of the variable inlet guide vane assembly, said inclination angle being either positive, generating a pre-whirl in the same direction as the compressor, or negative, generating a pre-whirl in the opposite direction, and control the position of the variable inlet guide vanes .

Claims 9-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 4471616 to Boudy in view of FR 2915237 to Laurent as applied to claim 1 above and further in view of US Publication 20090301085 to Heyes.
As to claim 9, Boudy does not expressly determining a current operational condition of the compressor indicative of a required compressor deceleration, and controlling the position of the variable inlet guide vanes assembly based on the current operational condition of the compressor.
Heyes discloses determining a current operational condition of the compressor indicative of a required compressor deceleration (compressor overspeed), and controlling the position of the variable inlet guide vanes assembly based on the current operational condition of the compressor (Par 0043-0044).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Boudy to include determining a current operational condition of the compressor indicative of a required compressor deceleration, and controlling the position of the variable inlet guide vanes assembly based on the current operational condition of the compressor using the teachings of Heyes to reduce compressor speed to a safe margin during periods when load suddenly 
As to claim 10, Boudy discloses determining a current operational condition of the compressor comprises determining compressor speed over shooting (Heyes: Par 0037-0038;0043-0044).
As to claim 11, Boudy discloses controlling the position of the variable inlet guide vanes assembly based on the current operational condition of the compressor is performed by determining an estimated negative inclination angle of the vanes of the variable inlet guide vanes assembly, and changing the inclination of the vanes to the determined negative inclination angle (Heyes: Par 0037-0038;0043-0044 further in light of teachings in combination of Laurent above).
As to claim 12, Boudy discloses detecting a current operational condition of the compressor is performed by determining the current corrected mass flow through the compressor and the current pressure ratio across the compressor, and determining a current operating point in a compressor map (Laurent: Lines 110-150;271-314; Fig 3,4).
As to claim 13, Boudy discloses determining a desired operational condition of the compressor comprises identifying a current operating point in a compressor map, and determining a desired operating point based on the current operating point (Laurent: Lines 110-150;271-314; Fig 3,4).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746